The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
This communication is in response to the filing of Application 17/103,593 by FRUSINA et al. for “SYSTEM AND METHOD FOR PROVIDING DATA SERVICES ON VEHICLES”, filed on 11/24/2020. 
Claims 1-20 are now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10924887. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to forming an adaptive bonded communication link using the plurality of communication links to aggregate throughput across the plurality of communication links for the requested data communication. 
Claim No.
Instant Claims (17,103,593)
Conflicting Patent (10,924,887) 
Claim No.
1
1. A device for data communication to and from a vehicle, the device comprising: 

a computer memory storing processor-executable instructions; 

a plurality of communication interfaces; 

and at least one processor in communication with the memory and the plurality of communication interfaces, the at least one processor configured to execute the stored processor-executable instructions to: 


receive, from at least one user on the vehicle, at least one request for data communication; 


identify a plurality of communication links available at a current location of the vehicle for communication by way at least one of the communication interfaces through one or more corresponding proximate signal towers relative to a location of the vehicle; 


form an adaptive bonded communication link using the plurality of communication links to aggregate throughput across the plurality of communication links for the requested data communication, 

wherein the adaptive bonded communication link is configured to adapt to data communication requirements for the requested data communication 

and to data communication characteristics of the plurality of communication links as the vehicle moves along a path on which the device connects to communication links through the corresponding proximate signal towers, 

each signal tower of the corresponding proximate signal towers associated with a corresponding 

carrier having a corresponding set of carrier networking policies governing data communication across communication links associated with the corresponding proximate signal tower; 



wherein the adaptive bonded communication link, responsive to the one or more requests for data communication, 

communicates transcoded or transformed data that is transcoded or transformed in accordance with the data communication requirements, 

the corresponding set of carrier networking policies, and the data communication characteristics; 

and wherein said adapting of the adaptive bonded communication link is in real-time or near real-time, and is responsive to at least one of (i) changes in the data communication requirements or (ii) changes in the data communication characteristics of the two or more communication links.
1. A device for data communication to and from a vehicle, the device comprising: 

a computer memory storing processor-executable instructions; 

a plurality of communication interfaces; 

and at least one processor in communication with the memory and the plurality of communication interfaces, the at least one processor configured to execute the stored processor-executable instructions to: 



receive, from at least one user on the vehicle, at least one request for data communication; 


identify a plurality of communication links available at a current location of the vehicle for communication by way at least one of the communication interfaces through one or more corresponding proximate signal towers relative to a location of the vehicle; 


form an adaptive bonded communication link using the plurality of communication links to aggregate throughput across the plurality of communication links for the requested data communication, 

wherein the adaptive bonded communication link is configured to adapt to data communication requirements for the requested data communication 


and to data communication characteristics of the plurality of communication links as the vehicle moves along a path on which the device connects to communication links through the corresponding proximate signal towers, 

each signal tower of the corresponding proximate signal towers associated with a corresponding 

jurisdiction having a corresponding set of jurisdictional rules governing data communication across communication links associated with the jurisdiction in which the corresponding proximate signal tower is located or the vehicle is located; 

wherein the adaptive bonded communication link, responsive to the one or more requests for data communication,

communicates transcoded or transformed data that is transcoded or transformed in accordance with the data communication requirements,

the corresponding set of jurisdictional rules, and the data communication characteristics; 


and wherein said adapting of the adaptive bonded communication link is in real-time or near real-time, and is responsive to at least one of (i) changes in the data communication requirements or (ii) changes in the data communication characteristics of the two or more communication links.
1
11
Independent claim 11 can be similarly mapped to conflicting claim 11.
Independent claim 11 can be similarly mapped to conflicting claim 11.

11
12
Independent claim 12 can be similarly mapped to conflicting claim 12.
Independent claim 12 can be similarly mapped to conflicting claim 12.
12


As indicated above, the subject matter claimed in the instant application is fully disclosed in the conflicting Patent and is covered by the conflicting Patent since the conflicting Patent and the instant application are claiming common subject matter, and the difference in the limitations are merely differences in wording. Therefore, it would have been obvious to one having ordinary skill in the art to form an adaptive bonded communication link using the plurality of communication links to aggregate throughput across the plurality of communication links for the requested data communication.

Claim No.
Instant Claims (17,103,593)
Conflicting Patent (10,924,887) 
Claim No.
2
2. The device of claim 1, wherein said adapting of the adaptive bonded communication link includes selecting the plurality of communication links based on a type of content being transmitted on the adaptive bonded communication link, 

the plurality of communication links selected to avoid certain non-preferred carriers.
2. The device of claim 1, wherein said adapting of the adaptive bonded communication link includes selecting the plurality of communication links based on a type of content being transmitted on the adaptive bonded communication link, 

the plurality of communication links selected to avoid certain non-preferred jurisdictions.
2
3
3. The device of claim 1, wherein the at least one processor executes the stored instructions to provide a virtual subscriber identity module (SIM) manager that configures at least one the communication interfaces with SIM information.
3. The device of claim 1, wherein the at least one processor executes the stored instructions to provide a virtual subscriber identity module (SIM) manager that configures at least one the communication interfaces with SIM information.
3
4
4. The device of claim 1, wherein at least one of the plurality of network interfaces includes a plurality of subscriber identity modules, and the at least one processor executes the stored processor-executable instructions to select a particular one of the plurality of subscriber identity modules for forming the adaptive bonded communication link.
4. The device of claim 1, wherein at least one of the plurality of network interfaces includes a plurality of subscriber identity modules, and the at least one processor executes the stored processor-executable instructions to select a particular one of the plurality of subscriber identity modules for forming the adaptive bonded communication link.
4
5
5. The device of claim 1, wherein the data communication characteristics comprise at least one of: network costs, monetary costs, available bandwidth, latency, and packet loss rates, data transfer available under a data plan associated with at least one SIM.
5. The device of claim 1, wherein the data communication characteristics comprise at least one of: network costs, monetary costs, available bandwidth, latency, and packet loss rates, data transfer available under a data plan associated with at least one SIM.
5
6
6. The device of claim 5, wherein the monetary costs comprise at least one of spot pricing costs and overage pricing costs.
6. The device of claim 5, wherein the monetary costs comprise at least one of spot pricing costs and overage pricing costs.
6
7
7. The device of claim 1, wherein the data communication requirements comprise at least one of: a minimum packet loss requirement, monetary costs, a bandwidth requirement, a latency requirement, a status associated with the at least one user, or a Quality of Service (QoS) requirement.
7. The device of claim 1, wherein the data communication requirements comprise at least one of: a minimum packet loss requirement, monetary costs, a bandwidth requirement, a latency requirement, a status associated with the at least one user, or a Quality of Service (QoS) requirement.
7
8
8. The device of claim 1, wherein the adaptive bonded communication link is formed based on the corresponding carrier associated with at least one of the plurality of communication links being utilized for the adaptive bonded communication link.
8. The device of claim 1, wherein the adaptive bonded communication link is formed based on the corresponding jurisdiction associated with at least one of the plurality of communication links being utilized for the adaptive bonded 9communication link.
8
9
9. The device of claim 1, wherein the at least one processor executes the stored processor-executable instructions to restrict data communications based on the corresponding carrier associated with at least one of the plurality of communication links being utilized for the adaptive bonded communication link.
9. The device of claim 1, wherein the at least one processor executes the stored processor-executable instructions to restrict data communications based on the corresponding jurisdiction associated with at least one of the plurality of communication links being utilized for the adaptive bonded communication link.
9
10
10. The device of claim 9, wherein the data communications are restricted according to content type.
10. The device of claim 9, wherein the data communications are restricted according to content type.
10
13
13. The system of claim 12, wherein said adapting of the adaptive bonded communication link includes selecting the plurality of communication links based on a type of content being transmitted on the adaptive bonded communication link, the plurality of communication links selected to avoid certain non-preferred carriers.
13. The system of claim 12, wherein said adapting of the adaptive bonded communication link includes selecting the plurality of communication links based on a type of content being transmitted on the adaptive bonded communication link, the plurality of communication links selected to avoid certain non-preferred jurisdictions.
13
14
14. The system of claim 12, wherein the second utility is implemented as a cloud-based shared resources platform.
14. The system of claim 12, wherein the second utility is implemented as a cloud-based shared resources platform.
14
15
15. The system of claim 12, wherein the first utility or the second utility is configured to trigger the operation of one or more cloud-based resources based on at least one of (i) a demand for service or (ii) proximity to the vehicle.
15. The system of claim 12, wherein the first utility or the second utility is configured to trigger the operation of one or more cloud-based resources based on at least one of (i) a demand for service or (ii) proximity to the vehicle.
15
16
16. The system of claim 15, wherein the triggering comprises instantiating an instance of the second utility.
16. The system of claim 15, wherein the triggering comprises instantiating an instance of the second utility.
16
17
17. The system of claim 16, wherein the instance of the second utility is instantiated at a location selected according to the location of the vehicle.
17. The system of claim 16, wherein the instance of the second utility is instantiated at a location selected according to the location of the vehicle.
17
18
18. The system of claim 12, wherein the second utility is configured to transcode the electronic data prior to transmission through the adaptive bonded communication link.
18. The system of claim 12, wherein the second utility is configured to transcode the electronic data prior to transmission through the adaptive bonded communication link.
18
19
19. The system of claim 12, wherein at least one of the first and second utilities includes an electronic datastore storing data records reflective of the data communication characteristics.
19. The system of claim 12, wherein at least one of the first and second utilities includes an electronic datastore storing data records reflective of the data communication characteristics.
19
20
20. The system of claim 19, wherein the data records store historical data reflective of data communication characteristics of communication links along an expected travel route of the vehicle.
20. The system of claim 19, wherein the data records store historical data reflective of data communication characteristics of communication links along an expected travel route of the vehicle.
20


	As indicated above, the dependent claims of the instant application are identical (or substantially identical) to the conflicting dependent claims as described in the table above. Therefore, it would have been obvious to combine the teachings of the conflicting claims with the claims of the instant application to perform the features as recited in the dependent claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9756468. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to forming an adaptive bonded communication link using the plurality of communication links to aggregate throughput across the plurality of communication links for the requested data communication. 
Claim No.
Instant Claims (17103,593)
Conflicting Patent (9756468) 
Claim No.
1
1. A device for data communication to and from a vehicle, the device comprising: 

a computer memory storing processor-executable instructions; 

a plurality of communication interfaces; 

and at least one processor in communication with the memory and the plurality of communication interfaces, the at least one processor configured to execute the stored processor-executable instructions to: 

receive, from at least one user on the vehicle, at least one request for data communication; 





identify a plurality of communication links available at a current location of the vehicle for communication by way at least one of the communication interfaces through one or more corresponding proximate signal towers relative to a location of the vehicle; 

form an adaptive bonded communication link using the plurality of communication links to aggregate throughput across the plurality of communication links for the requested data communication, 















wherein the adaptive bonded communication link is configured to adapt to data communication requirements for the requested data communication and to data communication characteristics of the plurality of communication links as the vehicle moves along a path on which the device connects to communication links through the corresponding proximate signal towers, 

each signal tower of the corresponding proximate signal towers associated with a corresponding carrier having a corresponding set of carrier networking policies governing data communication across communication links associated with the corresponding proximate signal tower; 

wherein the adaptive bonded communication link, responsive to the one or more requests for data communication, communicates transcoded or transformed data that is transcoded or transformed in accordance with the data communication requirements, the corresponding set of carrier networking policies, and the data communication characteristics; 

and 
wherein said adapting of the adaptive bonded communication link is in real-time or near real-time, and is responsive to at least one of (i) changes in the data communication requirements or (ii) changes in the data communication characteristics of the two or more communication links.
1. A device for data communication to and from a vehicle, the device comprising: 

memory storing processor-executable instructions;

 
a plurality of communication interfaces; 

and at least one processor in communication with the memory and the plurality of communication interfaces, the at least one processor configured to execute the stored instructions to: 

receive, from at least one user on the vehicle, at least one request for data communication 

between a computing device associated with the at least one user and an external network; 

identify whether any communication links are currently available at a current location of the vehicle for communication to the external network by way of at least one of the communication interfaces; 


form an adaptive bonded communication link using two or more communication links to aggregate throughput across the two or more communication links for the requested data communication; 

upon an identification that there are no communication links available at the current location, store the at least one request for data communication on a transport buffer; upon an identification that there is at least one communication link available at the current location, flush the one or more requests for data communication stored on the transport buffer; 

wherein the adaptive bonded communication link is configured to adapt to data communication requirements for the requested data communication and to data communication characteristics of the two or more communication links as the vehicle moves; 



8. The device of claim 1, wherein the adaptive bonded communication link is formed based on a jurisdiction associated with at least one of the two or more communication links.










and wherein the adaptive bonded communication link, responsive to the one or more requests for data communication, communicates transcoded or transformed data that is transcoded or transformed in accordance with the data communication requirements and the data communication characteristics.


2. The device of claim 1, wherein said adapting of the adaptive bonded communication link is in real-time or near real-time, and is responsive to at least one of (i) changes in the data communication requirements and (ii) changes in the data communication characteristics of the two or more communication links.
1, 2, 8
11
Similarly mapped as claim 1 above.


11
12
Similarly mapped as claim 1 above.


12


As indicated above, the subject matter claimed in the instant application is fully disclosed in the conflicting Patent and is covered by the conflicting Patent since the conflicting Patent and the instant application are claiming common subject matter, and the difference in the limitations are merely differences in wording. Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of conflicting claims 1, 2 and 8 to configure each signal tower of the corresponding proximate signal towers associated with a corresponding carrier as a jurisdiction having a corresponding set of carrier networking policies governing data communication across communication links associated with the corresponding proximate signal tower.

Claims 1, 11, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10 and 23 of U.S. Patent No. 10117055. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to forming an adaptive bonded communication link using the plurality of communication links to aggregate throughput across the plurality of communication links for the requested data communication. 
Claim No.
Instant Claims (17103,593)
Conflicting Patent (10,117,055) 
Claim No.
1
1. A device for data communication to and from a vehicle, the device comprising: 

a computer memory storing processor-executable instructions; 

a plurality of communication interfaces; 

and at least one processor in communication with the memory and the plurality of communication interfaces, the at least one processor configured to execute the stored processor-executable instructions to: 

receive, from at least one user on the vehicle, at least one request for data communication; 










identify a plurality of communication links available at a current location of the vehicle for communication by way at least one of the communication interfaces through one or more corresponding proximate signal towers relative to a location of the vehicle; 



form an adaptive bonded communication link using the plurality of communication links to aggregate throughput across the plurality of communication links for the requested data communication, 



wherein the adaptive bonded communication link is configured to adapt to data communication requirements for the requested data communication and to data communication characteristics of the plurality of communication links as the vehicle moves along a path on which the device connects to communication links through the corresponding proximate signal towers, 

each signal tower of the corresponding proximate signal towers associated with a corresponding carrier having a corresponding set of carrier networking policies governing data communication across communication links associated with the corresponding proximate signal tower; 

wherein the adaptive bonded communication link, responsive to the one or more requests for data communication, communicates transcoded or transformed data that is transcoded or transformed in accordance with the data communication requirements, the corresponding set of carrier networking policies, and the data communication characteristics; 



and wherein said adapting of the adaptive bonded communication link is in real-time or near real-time, and is responsive to at least one of (i) changes in the data communication requirements or (ii) changes in the data communication characteristics of the two or more communication links.
1. A device for data communication to and from a vehicle, the device comprising: 

memory storing processor-executable instructions; 


a plurality of communication interfaces; 

and at least one processor in communication with the memory and the plurality of communication interfaces, the at least one processor configured to execute the stored instructions to: 

receive at least one request for data communication between a computing device associated with at least one user and an external network; 



2. The device of claim 1, wherein the at least one processor executes the stored instructions to 

identify whether any communication links associated with a preferred jurisdiction are currently available at a current location of the vehicle for communication to the external network by way of at least one of the communication interfaces; 


form an adaptive bonded communication link using two or more communication links to aggregate throughput across the two or more communication links for the requested data communication; 


wherein the adaptive bonded communication link is configured to adapt to data communication requirements for the requested data communication and to data communication characteristics of the two or more communication links as the vehicle moves along a path on which the device connects to communication links associated with a plurality of jurisdictions, 

each jurisdiction associated with a corresponding set of jurisdictional rules governing data communication across communication links associated with the jurisdiction; 



wherein the adaptive bonded communication link, responsive to the one or more requests for data communication, communicates transcoded or transformed data that is transcoded or transformed in accordance with the data communication requirements, the corresponding set of jurisdiction rules, and the data communication characteristics, 

wherein said adapting of the adaptive bonded communication link is in real-time or near real-time, and is responsive to at least one of (i) changes in the data communication requirements or (ii) changes in the data communication characteristics of the two or more communication links.
1, 2
11
Similarly mapped as claim 1 above.


10
12
Similarly mapped as claim 1 above.


23


As indicated above, the subject matter claimed in the instant application is fully disclosed in the conflicting Patent and is covered by the conflicting Patent since the conflicting Patent and the instant application are claiming common subject matter, and the difference in the limitations are merely differences in wording. Therefore, it would have been obvious to one having ordinary skill in the art to form an adaptive bonded communication link using the plurality of communication links to aggregate throughput across the plurality of communication links for the requested data communication.


Allowable Subject Matter
Claims 1-20 would be allowable subject to overcoming the double patenting rejection indicated above. The following is an examiner’s statement of reasons for allowance:


With respect to independent claims 1, 11 and 12, the closest prior art consists of Chutorash et al. (US20100041397A1) and Falchuk et al. (US20090279483A1).

Regarding claim 1, CHUTORASH teaches A device for data communication to and from a vehicle, the device comprising: (CHUTORASH, see Fig. 1, paragraph 25, teaching in-vehicle communication system 106.) a computer memory storing processor-executable instructions; a plurality of communication interfaces; and at least one processor in communication with the memory and the plurality of communication interfaces, the at least one processor configured to execute the stored processor-executable instructions to: (CHUTORASH, see Fig. 3, paragraphs 24-25, teaching in-vehicle communication system 106 including memory 132, data processing system 122, control logic circuit 133 (i.e. at least one processor) and user interface 126, output display 108, audio system 104, switching module, communication device 120 (i.e. a plurality of interfaces).)
receive, from at least one user on the vehicle, at least one request for data communication; (CHUTORASH, see Fig. 3, paragraphs 24-25, teaching enabling usage of mobile phone 116 via in-vehicle communication system 106.) identify a plurality of communication links available at a current location of the vehicle for communication by way at least one of the communication interfaces; (CHUTORASH, see Fig. 3, paragraphs 25-27, teaching in-vehicle communication system 106 including switching module 135 and communication device 120 to facilitate communication with each wireless communication network 117 in a given area).

Falchuk et al. (US20090279483A1) teaches through one or more corresponding proximate signal towers relative to a location of the vehicle; (FALCHUK, Fig. 2, paragraph 41, base stations 24 as the vehicle moves along a route. For example, (Falchuk, see Fig. 2, which is reproduced below:

    PNG
    media_image1.png
    595
    818
    media_image1.png
    Greyscale

Paragraphs 25-27, Fig. 2 above, teach a system for data communication across a plurality of communication links (i.e. multiple radios and multiple WWANs) to and from a vehicle (i.e. high occupancy vehicle 14), involving at least one mobile device on the vehicle (i.e. passenger/mobile device 18)),
form an adaptive bonded communication link using the plurality of communication links to aggregate throughput across the plurality of communication links for the requested data communication, (FALCHUK, see Fig. 2 and paragraphs 47-48, teach bandwidth control wherein load balancing is achieved by binding multiple networks and aggregating bandwidth (i.e. aggregating throughput) to deliver the bandwidth to one or more riders’ requested data).) wherein the adaptive bonded communication link is configured to adapt to data communication requirements for the requested data communication and to data communication characteristics of the plurality of communication links as the vehicle moves (FALCHUK, see Fig. 2 and paragraphs 47-48, teach the bandwidth control reacting to changes in a vehicles progress along the route, real-time conditions, and/or real-time bandwidth reservation requests (i.e. data communication characteristics), and assess to ability to deliver bandwidth to individual riders) along a path on which the device connects to communication links through the corresponding proximate signal towers, each signal carrier having a corresponding set of carrier networking policies governing data communication across communication links associated with the corresponding proximate signal tower;  (FALCHUK, Fig. 2, paragraphs 41, 45, teach BSs 24 along the HOV route for controlling bandwidth allocation according to business agreements. Moreover, paragraphs 43-45, teach the data communication requirements as bandwidth usage, i.e. bandwidth requirement, or a status associated with the at least one rider and paragraphs 40-43, teach restricting data when not available for certain durations of the trip.)
Chutorash and Falchuk do not describe wherein the adaptive bonded communication link, responsive to the one or more requests for data communication, communicates transcoded or transformed data that is transcoded or transformed in accordance with the data communication requirements, the corresponding set of jurisdiction rules, and the data communication characteristics, and wherein said adapting of the adaptive bonded communication link is in real-time or near real-time, and is responsive to at least one of (i) changes in the data communication requirements and (ii) changes in the data communication characteristics of the two or more communication links.

Padhye et al. (US20100027419A1) teaches (Fig. 5A, steps 524, 526, paragraph 59) receiving data for transmission across a wireless communication link, wherein the data is coded (i.e. transformed) and across identified communication paths of one or more bonded communications links. Furthermore, Fig. 3, paragraphs 50-51, teach delivering the data packets based on communication paths and depending on transmission time, capacity, queue, and/or delay (i.e. one or more of communication requirements, jurisdiction rules, data communication characteristics).)

Altman (US20150057044A1) teaches (Fig. 1, paragraphs, 24, 28) one or more servers (i.e. SIM servers 34) for providing communication to/from a bonding device for distribution (i.e. a first utility) using two or more different networks 28,30 via the SIM server (i.e. a second utility located remotely). Furthermore, Fig. 3, steps 62, 64, paragraph 51-52, teach retrieving VSIM information from the data source. Moreover, paragraph 30 teach transmission of the data in disassembled form through a bonding control logic (i.e. an adaptive bonded communication link) to the first utility) and Fig. 1, mobile device 38, paragraph 30, teach distribution of data to at least one mobile device 38.

	ALTMAN et al. (US20170251515A1) is directed towards manage a virtualization of a network bonding connection includes organizing one or a plurality of network bonding engines, each of the network bonding engines configured to split input data from at least one input data source into a plurality of data streams communicated over a plurality of wireless IP connections of different performance characteristics (Abstract). More particularly, Fig. 3, paragraph 109, teach assigning network functions to each of the one or more bonding groups.

Furthermore, SAAVEDRA (US20140040442A1) is directed to improving network communication performance between client sites at a distance from one another such that would usually require long haul network communication using network bonding/aggregation (see abstract). For example, see Fig. 3, paragraph 83, network aggregation engine 11 for handling segmentation in a manner that avoids fragmentations of aggregated communication traffic received through client network connections. 

However, none of these references, taken alone or in any reasonable combination, teach the features of: “wherein the adaptive bonded communication link, responsive to the one or more requests for data communication, communicates transcoded or transformed data that is transcoded or transformed in accordance with the data communication requirements, the corresponding set of jurisdiction rules, and the data communication characteristics, and wherein said adapting of the adaptive bonded communication link is in real-time or near real-time, and is responsive to at least one of (i) changes in the data communication requirements and (ii) changes in the data communication characteristics of the two or more communication links.” (as recited in claim 1, 11 and 12).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALLI Z BUTT/Examiner, Art Unit 2412